UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6622


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH ANDRE BOONE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:99-cr-00116-AWA-10)


Submitted:   June 18, 2012                 Decided:   July 19, 2012


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Andre Boone, Appellant Pro Se. Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth Andre Boone appeals the district court’s order

reducing his sentence under 18 U.S.C. § 3582(c)(2) (2006).                   We

have     reviewed     the    record    and   find   no    reversible     error.

Accordingly, we affirm the district court’s order.                 See United

States    v.   Boone,       No.   2:99-cr-00116-AWA-10     (E.D.   Va.    filed

Mar. 12, 2012; entered Mar. 13, 2012).              We deny Boone’s motion

requesting     a    bond    hearing.    We   dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                        2